DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 22, 2021 has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  The specification and claim 1 have been amended as requested.  Claim 2 has been cancelled.  Thus, the pending claims are 1 and 3-20.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0055461 issued to Daluise et al. in view of US 6,632,527 issued to McDaniel et al., US 2002/0048676 issued to McDaniel et al., US 2007/0249788 issued to Buijsch Op Den et al., US 2006/0121236 issued to Prevost, and US 2008/0176010 issued to Sawyer et al.
Daluise discloses an artificial turf infill comprising an organic material including ground walnut shells having each organic particle completely coated with an anti-microbial agent (abstract and section [0018]).  The preferred organic particles are walnut shells, but other organic hard materials such as peanut shell, corn cobs, pecan shells, or olive stones may be employed (section [0013]). The organic particles have a sieve-size in the range of 8-50, preferably 18-40 or 14-30 (sections [0018] and [0032]).  The artificial turf comprises a backing having pile yarns attached thereto and infill in the space around the pile yarns (section [0027]).  The infill may include 0-60% by weight of a water-retaining particle, such as pozzolon, or 0-75% of resilient granules, such as EPDM, thermoplastic elastomers, or any resilient inorganic or organic material 
Thus, Daluise teaches the invention of claims 1, 3-5, 7-10, and 13 with the exceptions (a) the infill includes 1-5% by weight of olive pit particles having a sieve size of 50 or olive pit particles having a smaller size than 50 sieve, preferably 50-100 sieve mixed with the larger sized olive pit particles and (b) the infill provides support to the artificial turf fibers and provides traction for the artificial turf field.  
Regarding exception (a), Daluise does teach the infill particles may have a size of up to 50 sieve, but fails to teach the amount thereof is 1-5%.  However, it is known in the art of artificial turf infill materials that the particles of said infill materials have a particle size distribution wherein less than 5% have a sieve size of 50 or smaller (i.e., 300 microns or smaller).  
For example, McDaniel ‘527 teaches composite particles comprising binder and filler useful for artificial turf infill (abstract), wherein said composite particles have a particle size distribution wherein less than 5% at a sieve size of 50 or smaller. Specifically, working example 19 comprises a particle size distribution having 95.1% of the particles sized between 25-30 sieve size and 4.9% sized 50 sieve (0.297 mm) or smaller (Table 9).  Working example 21 as a particle size distribution wherein 3.4% as a sieve size of 60 or smaller (Table 9).  Suitable binders for the composite particles comprise organic binders, such as phenolic resole resin or phenolic novolac resin, urethanes, alkaline modified resoles set by esters, melamine, and furans, and inorganic 
Similarly, McDaniel ‘676 teaches composite particles of binder and filler useful for artificial turf infill (abstract) wherein one embodiment has a particle size distribution with 3.88% of the particles having a size of 0.25 mm or smaller (sieve size 60) (Table 8).  Suitable binders for the composite particles comprise organic binders, such as phenolic resole resin or phenolic novolac resin, urethanes, alkaline modified resoles set by esters, melamine, and furans, and inorganic binders, such as silicates, phosphates, borates, or mixtures thereof (section [0053]).  Typical binders may be selected from polymer/cement combinations and MDF cement (section [0053]).  Filler may comprise any various kind of commercially available filler including finely divided minerals (e.g., fly ash, silica, kaolin, etc.), fibers (e.g., milled glass, ceramic, or carbon fibers and synthetic fibers), ground almond shells, ground walnut shells, and ground coconut shells (sections [0054]-[0056]).  
Buijsch Op Den discloses polyolefin particles suitable as infill material and artificial turf structures (abstract) wherein at least 75% by weight, preferably at least 80%, or even 90 or 95% particles have a size between the range of 0.15-2.5 mm, preferably having a lower limit of 0.25 mm (i.e., sieve size 60), more preferably 0.35 mm (i.e., sieve size 45) (section [0018]). In other words, the reference discloses an embodiment wherein 5% of the particles have a size less than 0.15 mm or sieve size 100 or smaller or 0.25 mm or sieve size 60 or smaller.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a particle size distribution of the Daluise infill material wherein up to 95% of the particles have a sieve size within the disclosed range of 8-50, which would result in 5% or less of the particles having a sieve size less than 50, preferably between 50-100 sieve size. Said particle size distributions are well known to be successful in the art of infill materials for a wide variety of infill materials, as evidenced by the McDaniel, Buijsch Op Den, and Prevost references, wherein the smaller particle sizes can assist in maintaining optimal moisture content of the infill. Such a modification of the primary reference would have yielded predictable results to the skilled artisan. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), Daluise fails to explicitly teach the infill provides support to the artificial turf fibers and provides traction for the artificial turf field.  However, it is asserted that the mere presence of infill, regardless of the type of infill, inherently provides at least some 
Regarding claims 11, 12, 14, and 15, Daluise prefers the infill to be free of sand.  However, the use of sand is well-known in the art, as evidenced by the Daluise reference (section [0005]) and Prevost reference (abstract).  While Daluise teaches disadvantages to the use of sand, such use is conventional in many applications of artificial turf.  Prevost teaches sand infill may be mixed with resilient infill materials in a layer, wherein preferred sand size is 14-30 sieve (section [0033]).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to admix sand with the walnut shell infill particles in order to reduce the cost of the infill material and to simulate a more natural feel to the artificial turf for a particular application.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 11, 12, 14, and 15 are rejected as being obvious over the cited prior art.  
Claim 6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0055461 issued to Daluise et al. in view of US 6,632,527 issued to McDaniel et al., US 2002/0048676 issued to McDaniel et al., US 2007/0249788 issued to Buijsch Op Den et al., US .
Regarding claim 6, Daluise teaches coating the infill particles with an antimicrobial to prevent decomposition thereof (section [0017]).  However, Volterrani teaches Daluise’s recommended antimicrobial agent is a material toxic to humans and is not indicated for use on infill materials for artificial turfs employed for recreational or sports use (sections [0011] and [0012]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the antimicrobial coating to avoid toxicity in artificial turfs employed for recreational or sports use.  Additionally, Volterrani teaches hybrid synthetic-natural turfs comprising a base of artificial turf with natural grass growing therein are known in the art (section [0001]).  The lack of an antimicrobial would enhance the decomposition of the olive pit particles, which would facilitate the growth of the natural grass.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the antimicrobial coating, thereby providing untreated olive pit particles, for use in a hybrid turf comprising an artificial turf base and natural grass.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore claim 6 is rejected as being obvious over the cited prior art.  
Regarding claims 16-19, Daluise fails to teach the use of multiple layers of infill material.  However, use of stratified courses of infill is well known in the art.  For example, Prevost teaches infill comprising two courses of material, wherein the bottom course is a mixture of hard and resilient granules and the top course is of resilient granules (sections [0061] and [0063] and Figure 1).  Additionally, Volterrani teaches a hybrid turf having infill comprising a single layer of a mixture of sand, rachis of cereal ear (i.e., corn cob particles), cereal husks, and ligninic 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the olive pit particulate infill according to Daluise as modified by the secondary references in a multilayered infill for an artificial or hybrid turf as suggested by Prevost and Volterrani.  Note Daluise teaches alternate materials to the walnut shells include corn cobs and olive stones.  As such, a skilled artisan would expect the olive pit infill to be reasonably successful in a stratified infill according to Volterrani, wherein said stratified infill would provide differing functions for each layer (e.g., stabilizing lower layer and performance upper layer).  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 16-19 stand rejected as being obvious over the cited prior art.  
Regarding claim 20, Prevost teaches a difference in particle size between layers is preferred in order to keep the layers stratified (section [0072]).  In particular, the particle size of the top layer material is larger than the size of the lower layer particles such that the smaller particles can fall back down to the lower layer (section [0072]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ different sized particles for the infill layers in order to maintain distinct layers.  Such a 


Response to Arguments
Applicant’s remarks filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejection of the claims by arguing the combination of claimed particle material (i.e., olive pit) and the claimed particle size (i.e., sieve size of 50 or smaller than 50) were extensively tested to produce the claimed invention (RCE Amendment, paragraph spanning pages 7-8).  Applicant argues a prior art rejection merely attempting to address one aspect (e.g., material) without the other (e.g., size) does not address the problem solved by the present invention and, as such, a skilled artisan would not have an expectation of success (RCE Amendment, paragraph spanning pages 7-8).  This argument is unpersuasive since the prior art motivation and/or problem need not be the same as applicants.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant argues the rejection is based upon improper hindsight reasoning (RCE Amendment, paragraph spanning pages 7-8). In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted above, the primary reference of Daluise teaches the claimed particle material and size, but not a specific particle size distribution.  The secondary references of McDaniel, Buijsch Op Den, and Prevost clearly teach the claimed particle size distribution is useful for a variety of infill materials.  Hence, the obviousness rejection is not based upon improper hindsight but rather the explicit teachings of the cited prior art.  
Applicant argues that combination of the Volteranni reference with Daluise would change or eliminate the principle mode of operation thereof and is, therefore, an example of non-obviousness of the present claims (RCE Amendment, page 8, 1st paragraph – paragraph spanning pages 8-9).  In response, it is asserted that elimination of Daluise’s antimicrobial coating, as taught by Volterrani, would not render Daluise’s particle unsatisfactory for its intended purpose of an infill material for artificial turf.  Additionally, while elimination of the antimicrobial coating might affect one aspect of Daluise’s infill, such modification thereof would not change Daluise’s objectives of providing an organic infill free of any synthetic chemicals, free of silica sand, environmentally friendly, and ecologically safe.  
Applicant traverses the prior art rejection by asserting “The Office attempts to treat all of particles and particle sizes as completely interchangeable” (RCE Amendment, paragraph st paragraph), the prior art rejection is a proper prima facie case of obviousness and applicant has not met this burden of showing nonobviousness.  
In an attempt to show nonobviousness, applicant has filed a Declaration Under 37 CFR 1.132 by the inventors of the present application, N. Aumoner, D. Gill, and J. Smollett (RCE Amendment, page 10, 2nd paragraph).  Applicant alleges said declaration provides “technical reasoning as to the impropriety of random combinations of prior art elements apart from what those items or prior art teach and disclose in view of the different issues being addressed by those references” (RCE Amendment, page 10, 2nd paragraph).  Applicant notes this declaration is presented in response to the Examiner’s prior suggestions thereto (RCE Amendment, page 6, 2nd paragraph).  
In response, it was previously stated with respect to applicant’s assertion of criticality for the claimed particle size distribution, “If applicant does indeed have such experimental data, it is 
The present Declaration by the inventors is unpersuasive of patentability for the following reasons: 
(a) The declaration argues features which are not claimed (e.g., 100% natural plant-based, 100% biobased, specific gravity > 1, reduction of static cling, reduction of infill “splash,” non-staining, lower temperature build up) (sections 11, 14, 16, and 17).  As such, it is unclear if a nexus exists between the claimed invention and any alleged benefits thereof.
(b) The declaration asserts commercial success (section 15), but no evidence of commercial success is presented.

(d) There is no data supporting allegations of improved results (e.g., cohesion among granules, excellent stability that is not too slippery, not too much grip, sports performance properties such as shock absorption, deformation under impact, ball behavior, etc., or lower compaction rate) achieved from “the right blend” of crucial particle size (section 17).  
Hence, said Declaration is insufficient to establish nonobviousness of the claimed invention over the cited prior art.  
Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 27, 2022